IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-21141
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JOSE TAMEZ,

                                           Defendant-Appellant.


                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. H-01-CR-327-4
                         --------------------
                           February 20, 2003

Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jose Tamez appeals his guilty-plea conviction and sentence

for conspiracy to possess with intent to distribute marijuana and

aiding and abetting the possession with intent to distribute

marijuana.     Tamez contends that 21 U.S.C. §§ 841(a), 841(b), and

846, to the extent that it incorporates 21 U.S.C. § 841, are

facially unconstitutional in light of Apprendi v. New Jersey,

530 U.S. 466 (2000).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-21141
                                -2-

     As Tamez concedes, his argument is foreclosed by this

court’s decision in United States v. Slaughter, 238 F.3d 580, 582

(5th Cir. 2000).   He raises the issue only to preserve it for

Supreme Court review.   The judgment of the district court is

AFFIRMED.